USCA11 Case: 20-14860     Date Filed: 08/18/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14860
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MICHAEL WILSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 4:19-cr-00185-WTM-CLR-1
                    ____________________
USCA11 Case: 20-14860         Date Filed: 08/18/2022     Page: 2 of 10




2                       Opinion of the Court                  20-14860


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
       Michael Wilson appeals his 180-month prison sentence for
attempting to entice a minor to engage in unlawful sexual activity.
He contends that the court abused its discretion by running his sen-
tence consecutively to an anticipated sentence on military charges
involving a different victim, and that the sentence is otherwise sub-
stantively unreasonable. After careful review, we affirm.
                                   I.
        In July 2020, Wilson pled guilty under a written plea agree-
ment to attempting to coerce and entice a 12-year-old minor, iden-
tified by the initials of S.B., to engage in the crime of child molesta-
tion, in violation of 18 U.S.C. § 2422(b). A probation officer pre-
pared a presentence investigation report (“PSR”) before Wilson’s
sentencing in December 2020.
       According to undisputed facts in the PSR, Wilson met S.B.,
a neighbor and friend of his daughter, in 2017. Soon after, he began
engaging in grooming behaviors, such as complimenting her ap-
pearance, giving her a bracelet, relating to her interests, and mak-
ing physical contact. In March 2019, he persuaded S.B. to have sex
with him at a residence that was under construction in the neigh-
borhood. After that event, he spoke with S.B. on the phone multi-
ple times and repeatedly attempted to persuade her to have anal
USCA11 Case: 20-14860       Date Filed: 08/18/2022    Page: 3 of 10




20-14860               Opinion of the Court                       3

sex. These phone calls formed the basis for the offense to which he
pled guilty.
       Separately, the U.S. Army investigated Wilson, then a Staff
Sergeant, and charged him with several violations of the Uniform
Code of Military Justice for sexually abusing his daughter begin-
ning in August 2012. The details regarding this conduct were out-
lined in a separate section of the PSR entitled “Offense Behavior
Not Part of Relevant Conduct.”
       The PSR calculated Wilson’s recommended guideline
range, starting with a base offense level of twenty-eight and apply-
ing three two-level enhancements based on characteristics of the
offense conduct. See U.S.S.G. §§ 2G1.3(a)(3), (b)(2)(B), (b)(3)(B),
and (b)(4)(A). The PSR also applied a five-level enhancement un-
der U.S.S.G. § 4B1.5(b)(1) for engaging in a pattern of activity in-
volving prohibited sexual conduct, describing Wilson as a “repeat
and dangerous sex offender against minors.” After a three-level re-
duction for acceptance of responsibility, Wilson’s total offense
level was 36. With a criminal history category of I, the recom-
mended guideline range was 188 to 235 months. The probation
officer recommended a sentence of 200 months consecutive to any
sentence on the “unrelated pending military charges.”
      Before sentencing, Wilson filed a sentencing memorandum
in which he argued, among other things, that the district court
should impose his sentence to run concurrent with any sentence in
the military proceeding under U.S.S.G. § 5G1.3(c). He acknowl-
edged that § 5G1.3(c), by its terms, applied to anticipated state
USCA11 Case: 20-14860       Date Filed: 08/18/2022    Page: 4 of 10




4                      Opinion of the Court               20-14860

sentences and was silent about anticipated military sentences, but
he contended it would be “fair and just and promote uniformity”
to apply the same rules in this case.
       At sentencing, the district court adopted the PSR’s factual
statements and guideline calculations, setting the guideline range
at 188 to 235 months. Both parties recommended a sentence of 150
months, as agreed upon in the plea agreement. After stating that it
had considered the PSR, the parties’ submissions and arguments,
statements from Wilson and victims, and the 18 U.S.C. § 3553(a)
sentencing factors, the court sentenced Wilson to 180 months of
imprisonment to run “consecutively to any sentence which may be
imposed on the unrelated pending military charges.” The court
expressly cited several mitigating and aggravating factors which in-
fluenced its decision, including the plea agreement, Wilson’s mili-
tary service and education, the seriousness of the offense conduct,
and the need to protect minors from further crimes by Wilson.
Wilson objected generally that the “sentence was procedurally and
substantively unreasonable.” Wilson now appeals.
                                II.
       Wilson makes two arguments on appeal. First, he contends
that the district court failed to consider U.S.S.G. § 5G1.3(c) or to
make sufficient findings regarding whether the sentence should be
consecutive or concurrent to the anticipated military sentence.
And second, he maintains that the sentence is greater than neces-
sary to serve the purposes of sentencing.
USCA11 Case: 20-14860        Date Filed: 08/18/2022     Page: 5 of 10




20-14860               Opinion of the Court                         5

       In general, “[w]e review de novo the district court’s inter-
pretation and application of the Sentencing Guidelines, and we re-
view its underlying factual findings for clear error.” United States
v. Stines, 34 F.4th 1315, 1318 (11th Cir. 2022). We review the rea-
sonableness of the sentence ultimately imposed under a deferential
abuse-of-discretion standard. United States v. Rodriguez, 34 F.4th
961, 969 (11th Cir. 2022).
       Ordinarily, the district court retains wide discretion to run
sentences concurrently or consecutively to achieve a reasonable
punishment for the instant offense. See 18 U.S.C. § 3584; Setser v.
United States, 566 U.S. 231, 236–37 (2012) (“Judges have long been
understood to have discretion to select whether the sentences they
impose will run concurrently or consecutively with respect to
other sentences . . . that have been imposed in other proceedings,
including state proceedings.”). Section 5G1.3 of the guidelines out-
lines certain circumstances that may call for an exercise of that dis-
cretion one way or the other. See United States v. Henry, 1 F.4th
1315, 1320, 1326 (11th Cir. 2021), cert. denied, 142 S. Ct. 814 (2022)
(holding that § 5G1.3, like all guidelines, is merely advisory during
an initial sentencing, but that courts must “properly consider the
Guidelines’ advisory recommendation”).
        As relevant here, § 5G1.3(c) addresses anticipated state sen-
tences. It states that the district court should impose a concurrent
sentence when a “state term of imprisonment is anticipated to re-
sult from another offense that is relevant conduct to the instant of-
fense of conviction under the provisions of subsections (a)(1),
USCA11 Case: 20-14860            Date Filed: 08/18/2022         Page: 6 of 10




6                          Opinion of the Court                      20-14860

(a)(2), or (a)(3) of § 1B1.3 (Relevant Conduct).” U.S.S.G. § 5G1.3(c).
In other words, if a federal offense covers the same conduct as a
state offense, the two sentences should run together. See, e.g.,
United States v. Bidwell, 393 F.3d 1206, 1209–10 (11th Cir. 2004)
(explaining that § 5G1.3 seeks “to provide one, uniform punish-
ment for the same criminal activity” (quotation marks omitted)).
       In Wilson’s view, § 5G1.3(c) calls for a sentence concurrent
to the anticipated military sentence because the conduct underly-
ing the military charges was relevant conduct that affected his
guideline in this case. We disagree. To begin with, as Wilson ap-
pears to concede, § 5G1.3(c) does not apply by its express terms be-
cause it speaks to only anticipated “state term[s] of imprisonment”
and is silent about anticipated military sentences.
       To the extent that policy considerations favor applying
§ 5G1.3(c)’s rule to anticipated military sentences as well, it still
would not apply here because the military charges were not based
on “relevant conduct to the instant offense of conviction under the
provisions of subsections (a)(1), (a)(2), or (a)(3) of § 1B1.3.”
U.S.S.G. § 5G1.3(c). The military charges involved a different vic-
tim and different conduct, which predated the offense conduct.1
They were neither based on conduct that “occurred during the
commission of the offense of conviction” nor “part of the same


1 Wilson’s claim that the military charges also covered his conduct against S.B.
is contradicted by undisputed factual statements in the PSR, such as “the al-
leged victim of [the military charges] is his daughter.”
USCA11 Case: 20-14860            Date Filed: 08/18/2022        Page: 7 of 10




20-14860                  Opinion of the Court                               7

course of conduct or common scheme or plan as the offense of con-
viction.” See id. § 1B1.3(a). Accordingly, even if we assume
§ 5G1.3(c) applies to anticipated military sentences, it does not call
for a concurrent sentence in this case.
       Wilson responds that the conduct underlying the military
charges increased his guideline range through § 4B1.5’s pattern en-
hancement. Even assuming that’s true, though, it does not mean
the district court erred. 2 Although the guideline range is ordinarily
based solely on relevant conduct, certain guideline provisions need
not be. See U.S.S.G. § 1B1.3(b) (“Factors in Chapters Four and Five
that establish the guideline range shall be determined on the basis
of the conduct and information specified in the respective guide-
lines.”).
       The pattern enhancement is one such provision that permits
a court to consider conduct unrelated to the offense of conviction.
See U.S.S.G. § 4B1.5, cmt. n.4(B)(ii) (stating that “an occasion of
prohibited sexual conduct” may be considered under § 4B1.5
“without regard” to whether it “occurred during the course of the
instant offense”). It adopts that wider scope with the goal of im-
posing more severe sentences on those who “present a continuing


2 We need not resolve whether, as the government asserts, the pattern en-
hancement was based solely on conduct related to the victim in the offense of
conviction. Even assuming Wilson is correct that it was based in part on con-
duct involving the victim in the military charges, which strikes us as the more
natural reading of the PSR, given its detailed recitation of the conduct under-
lying those charges, that fact alone would not call for a concurrent sentence.
USCA11 Case: 20-14860       Date Filed: 08/18/2022     Page: 8 of 10




8                      Opinion of the Court                20-14860

danger to the public.” See U.S.S.G. § 4B1.5, cmt. (backg’d). The
fact that the prior unrelated sexual abuse affected Wilson’s guide-
line range through the pattern enhancement does not mean that
he was being sentenced for that conduct, such that § 5G1.3(c)
would call for a concurrent sentence. Rather, the pattern enhance-
ment was imposed based on Wilson’s potential for recidivism, not
as punishment for the underlying conduct.
        We reject Wilson’s claim that the military charges played
any role in the other guideline enhancements. The details under-
lying those charges were set out in a separate section of the PSR
that followed the guideline calculations and made clear that those
details were “Not Part of Relevant Conduct,” which is consistent
with what we just said about the pattern enhancement. Also, the
district court expressly found at sentencing that the military
charges were “unrelated.” Moreover, Wilson makes no argument
that his conduct involving S.B. alone did not justify the enhance-
ments for unduly influencing a minor to engage in prohibited sex-
ual conduct, using a computer or interactive computer service, or
committing a sex act. See U.S.S.G. § 2G1.3(b). Because Wilson’s
reading of the PSR is strained, unnecessary, and contradicted by the
record, we do not adopt it.
       Finally, the record shows that the district court properly ex-
ercised its discretion not to impose a concurrent sentence and ade-
quately explained its reasons for doing so. Because the military
charges were not based on relevant conduct to the federal offense,
this case does not raise concerns about imposing multiple
USCA11 Case: 20-14860        Date Filed: 08/18/2022      Page: 9 of 10




20-14860                Opinion of the Court                         9

punishments for the same criminal activity. See Bidwell, 393 F.3d
at 1209–10. And the district court recognized as much, explaining
that it had considered the parties’ arguments, including Wilson’s
sentencing memorandum addressing § 5G1.3, and finding that the
military charges were “unrelated” to the offense of conviction. The
court also cited various other § 3553(a) factors in support of its con-
clusion that a consecutive sentence of 180 months was appropriate
for Wilson’s conduct and circumstances, including the nature of
the offense, his history and characteristics, the PSR, and the need
for the sentence to reflect the severity of the offense, promote re-
spect for the law, and protect the public. In our view, the court
sufficiently showed that it had considered the parties’ arguments
and had a reasoned basis for exercising its discretion to impose a
sentence of 180 months consecutive to any sentence for the mili-
tary offenses. See Rita v. United States, 551 U.S. 338, 356–58
(2007).
       The 180-month sentence was also substantively reasonable.
“We review all sentences—whether inside, just outside, or signifi-
cantly outside the Guidelines range—under a deferential abuse-of-
discretion standard.” Henry, 1 F.4th at 1327. And “[w]e may set
aside a sentence only if we determine, after giving a full measure
of deference to the sentencing judge, that the sentence imposed
truly is unreasonable.” United States v. Irey, 612 F.3d 1160, 1189
(11th Cir. 2010) (en banc).
       The district court did not abuse its discretion. The court ex-
pressly considered the § 3553(a) factors, including Wilson’s military
USCA11 Case: 20-14860        Date Filed: 08/18/2022     Page: 10 of 10




10                      Opinion of the Court                 20-14860

service, his acceptance of responsibility through the plea agree-
ment, the severity of his offense and relevant conduct—which in-
cluded the statutory rape of a 12-year-old child—and the danger
Wilson posed to the community “as a dangerous and repeated sex
offender against minors.” Wilson claims that the court failed to
consider that other defendants have received lesser sentences for
similar conduct. But the court was “not required to explicitly ad-
dress each of the § 3553(a) factors or all of the mitigating evidence,”
United States v. Taylor, 997 F.3d 1348, 1354 (11th Cir. 2021), and
Wilson fails to provide details that would permit a meaningful
comparison to those defendants, such as their guideline ranges.
Moreover, the court’s choice of sentence was well-supported by
the record and reasonable under the circumstances. See, e.g.,
United States v. Mozie, 752 F.3d 1271, 1289 (11th Cir. 2014) (recog-
nizing that “child sex crimes are among the most egregious and
despicable of societal and criminal offenses,” which justifies “severe
sentences in these cases” (cleaned up)).
       For these reasons, we affirm Wilson’s 180-month sentence.
       AFFIRMED.